Citation Nr: 1735688	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  11-07 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to restoration of a 30 percent rating for status-post reefing, right medial meniscus and chondromalacia, right patella, with lateral release and excision of bipartite patella, with scar.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1979 to October 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in April 2015.  A transcript of the hearing is associated with the claims files.

The Board previously issued an October 2016 decision denying entitlement to restoration of a 30 percent rating for status-post reefing, right medial meniscus and chondromalacia, right patella, with lateral release and excision of bipartite patella, with scar.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2017, the Court, pursuant to a partial Joint Motion for Remand filed on behalf of the parties, partially vacated the October 2016 decision and instructed the Board to give the Veteran an adequate statement of reasons or bases explaining the propriety of the right knee rating reduction from 30 percent to 20 percent effective October 20, 2009.  

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

At the time of the December 2009 rating decision, the evidence of record established objective improvement in the Veteran's status-post reefing, right medial meniscus and chondromalacia, right patella, with lateral release and excision of bipartite patella, with scar.


CONCLUSION OF LAW

The criteria for restoration of the 30 percent rating for a status-post reefing, right medial meniscus and chondromalacia, right patella, with lateral release and excision of bipartite patella, with scar have not been met. 38 U.S.C.A. §§ 1155, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.105(e), 4.7, 4.10, 4.71a, Diagnostic Code 5261 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016). 

Disagreements with a reduction in rating do not constitute an application for benefits, and as such the VCAA is inapplicable.  Instead, rating reductions are governed by a separate set of notice requirements.  38 C.F.R. § 3.105(e).  However, these requirements are inapplicable to this case, as the Veteran's rate of compensation would not have decreased as a result of the rating reductions.  See id.  This is because the Veteran would have remained at a combined overall rating of 40 percent at the time of the proposal, regardless of whether a 20 or 30 percent rating was assigned for right knee status-post reefing, right medial meniscus and chondromalacia, right patella, with lateral release and excision of bipartite patella with scar.  See 38 C.F.R. § 4.25.

In light of the forgoing, VA has satisfied the notice requirements for a rating reduction.

Concerning the Veteran's hearing, the VLJ clarified the issues, explained the concepts of evaluations, inquired as to the existence of evidence, and held the record open for 60 days for the submission of new evidence.  See April 2015 Hearing Transcript.  The actions of the VLJ supplement the VCAA and complies with 38 C.F.R. § 3.103.  The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claims.

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's service treatment records, VA treatment records, and identified private treatment records with the claims file.  No other relevant records have been identified and are outstanding.  As such, VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided with VA examinations in October 2007 and in October 2009.  The examinations were adequate because the examiners considered and addressed the Veteran's contentions and conducted thorough medical examinations. 

The Board notes that the October 2007 examiner stated the claims file was not reviewed.  However, a failure to review the claims file does not automatically render an examination inadequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Instead, an examiner need only be apprised of a sufficient number of relevant facts to provide an informed opinion as to the severity of the disability at the time of the examination.  Id.; Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In this case,  the October 2007 VA examiner noted the Veteran's lay statements concerning the frequency and severity of his right knee disability, reviewed available VA treatment records, and conducted an objective medical examination of the Veteran.  Between the Veteran's lay statements concerning his symptoms and the examiners' own observations and review of available VA treatment records, the Board finds that the examiner was apprised of a sufficient number of relevant facts to provide an informed opinion as to the severity of the Veteran's symptoms at the time the examinations were conducted.  As such, the examination report is adequate for rating purposes.

Based on the foregoing, the Board finds the examination reports to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for restoration of a 30 percent rating for his status-post reefing, right medial meniscus and chondromalacia, right patella, with lateral release and excision of bipartite patella, with scar.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

Additionally, neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Rating Reduction

In any case involving a rating reduction, the fact-finder must ascertain, based upon a review of the entire record, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon a thorough examination.  To warrant a reduction, it must be determined not only that an improvement in the disability level has actually occurred, but also that such improvement actually reflects an improvement in the ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21 (1993) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13).

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  Hohol v. Derwinski, 2 Vet. App. 169 (1992).  However, if the rating was continued in order to see if improvement was in fact shown, the comparison point could include prior examinations as well.  Collier v. Derwinski, 2 Vet. App. 247 (1992).  The reduction of a rating generally must have been supported by the evidence on file at the time of the reduction, but pertinent post-reduction evidence favorable to restoring the rating must also be considered.  Id. 

Ratings that have continued at the same level for 5 years or more are entitled to additional protections. 38 C.F.R. § 3.344(c).  In such cases, rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension. 38 C.F.R. § 3.344(a).  The entire record of examination and the medical-industrial history must be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Id.  Examinations that are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Id.  Where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain the improvement will be maintained under the ordinary conditions of life.  Id.  If doubt remains after according due consideration to all the evidence, the rating agency will continue the rating in effect. 38 C.F.R. § 3.344(b).

The Board notes that VA benefits recipients are to be afforded greater protections in instances where a rating has been in effect at the same level for more than 5 years. 38 C.F.R. § 3.344(a)-(c).  In this case, the Veteran was granted a 30 percent rating for his right knee in a March 2008 rating decision, effective May 2007.  The rating was then reduced effective October 20, 2009.  As such, the Veteran's ratings were in effect at the same level for approximately two and a half years, and thus the greater protections for benefits in effect for longer than five years are inapplicable in this case.  See 38 C.F.R. § 3.344(c).

If there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 5107(a); see also Brown, 5 Vet. App. at 421.


III. Analysis

In this case, the Veteran was granted a rating of 30 percent for his service-connected right knee disability in March 2008, effective May 2007.  The Veteran filed a claim for an increased rating in excess of 30 percent in May 2009, which led to a rating reduction to 20 percent for his right knee disability and the current appeal.  As the Veteran's 30 percent rating was not in effect for more than five years prior to the December 2009 rating decision at issue, the additional procedural requirements as set forth in 38 C.F.R. § 3.344, do not apply.  Rather, there still must be improvement.  38 C.F.R. § 3.344(c). 

The Veteran was granted a rating of 30 percent for his right knee in March 2008 under Diagnostic Code 5261.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Under Diagnostic Code 5261, a noncompensable evaluation is warranted when knee extension is limited to 5 degrees; a 10 percent evaluation is warranted when extension is limited to 10 degrees; a 20 percent evaluation is warranted when extension is limited to 15 degrees; a 30 percent evaluation is warranted when extension is limited to 20 degrees; a 40 percent evaluation is warranted when extension is limited to 30 degrees; and a 50 percent evaluation is warranted when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Normal range of motion of the knee is 0 to 140 degrees of extension to flexion.  38 C.F.R. § 4.71a. 

The Veteran previously filed a claim for an increased rating in May 2007, and was provided with a VA examination in October 2007.  The examiner noted the Veteran was experiencing increased pain in his right knee and was unable to run, unable to squat, avoided stairs, and could stand or walk for 30 minutes while wearing his right knee brace.  See October 2007 VA examination.  The Veteran reported stiffness with increased sitting, and an abnormal gait was observed.  The Veteran continued to be employed, reported being able to perform all work activities, and denied a history of medical absences.  The examiner found flexion of the knee to be 100 degrees and extension was limited to 25 degrees.  No knee instability was noted.  The examiner did not do repetitive testing due to a knee injection the Veteran received earlier in the day; the examiner noted the Veteran was undergoing a series of injections for his knee pain.  Id.   

Treatment records from the period between October 2007 and October 2009 noted continued follow-up relating to the Veteran's right knee brace.  Treatment records from November 2007 noted the Veteran reported continued knee pain, and he was seen for an injection for knee pain.  See November 9, 2007 Ortho Note.  Medical records from Denver VA medical center (VAMC) indicate the Veteran continued to be seen and followed for support and fitting of a right knee brace and reported ongoing knee pain.  See December 13, 2007 VA Prosthetics Orthotics Consult.  The Veteran continued to undergo care and follow-up for a right knee brace that was best suited for his employment.  See March 23, 2009 Orthotics Prosthetics Consult.

The Veteran was provided with another VA examination in October 2009, in which he reported pain, weakness, and restricted motion in his right knee.  See October 2009 VA examination.  The examiner noted instability and swelling, infrequently.  Like the October 2007 VA examination, the examiner also noted an abnormal gait.  The Veteran reported that he could stand for 60 to 90 minutes without discomfort in his knee, walk half a mile, and sit for 90 to 120 minutes.  The examiner noted the Veteran was unable to run, had difficulty lifting heavy loads and experienced pain when going up and down steps.  The Veteran continued to be employed and had not missed work in the past 12 months as a result of his right knee disability, and his activities of daily living were not impaired.  The Veteran continued to regularly use a knee brace.  The examiner found flexion of the knee to be 120 degrees and extension was limited to 5 degrees.  The examiner noted increased pain with repetitive resisted motion, in particular as to knee extension.  Further, the examiner noted mild to moderate incoordination and easy fatigability against resistance.  As a result, the examiner found the Veteran exhibited an additional 10 degree range of motion loss in knee extension as a result of the consideration of repetitive motion testing.  Id.

Medical records from the Denver VA medical center (VAMC) from October 2007 to October 2009 indicated the Veteran continued to be seen and followed for support and fitting of his right knee braces and he reported ongoing knee pain.  See December 13, 2007 VA Prosthetics Orthotics Consult.  

Based on the October 2009 VA examination, the RO reduced the rating for the Veteran's right knee in a December 2009 rating decision, based on the noted improvement in extension of the right knee and overall improvement in functioning.  

The Board notes the Veteran has repeatedly disagreed with the reduction, indicating that if anything his right knee has worsened.  The Board has considered that some of the Veteran's symptoms were present at both the October 2007 VA examination and the October 2009 VA examination.  In October 2009, the Veteran continued to report chronic, continuous pain, an abnormal gait, and painful motion.  He also stated that he was still unable to run, and continued to avoid stairs or had difficulty climbing them.  Not reported in October 2007, but present at the October 2009 VA examination, was the Veteran's reported instability and swelling of the right knee.

The April 2017 Joint Motion for Partial Remand specifically instructed the Board to consider the Veteran's knee instability.  However, in the previous October 2016 Board decision, the Board recognized the Veteran's knee instability by awarding a separate service connected disability rating under Diagnostic Code 5257, effective October 20, 2009.  Separate disability ratings may only be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition, i.e. pyramiding.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Because the Veteran has a separate disability evaluation regarding his right knee instability, it is not proper for the Board to consider this symptom when determining whether or not the rating reduction for his service connected status-post reefing, right medial meniscus and chondromalacia, right patella, with lateral release and excision of bipartite patella, with scar was appropriate. 

As stated above, to warrant a reduction the evidence of record must show not only an improvement in the disability level, but also that such improvement actually reflects a material improvement in the ability to function under the ordinary conditions of life and work.  38 U.S.C.A. § 5107(a); see also Brown, 5 Vet. App. at 421.  Comparing the October 2007 and October 2009 VA examinations it is clear there was an objective improvement in the Veteran's right knee.  The Veteran's right knee extension improved from 25 degrees to 15 degrees.  Further, the Veteran reported at the October 2009 examination being able to stand for 60 to 90 minutes without discomfort and being able to sit for 90 to 120 minutes.  At the October 2007 VA examination, the Veteran reported being able to stand or walk for 30 minutes without increased pain or discomfort.  Thus, the objective medical evidence shows significant improvement in extension of the right knee as well as overall improvement including increased time the Veteran is able to sit and stand without discomfort and increased pain.  As a result, an improvement in the right knee disability level has been shown.

As stated above, to warrant a reduction the evidence of record must show not only an improvement in the disability level, but also that such improvement actually reflects an improvement in the ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 420-21.  Both must be established by a preponderance of the evidence.  38 U.S.C.A. § 5107(a); see also Brown, 5 Vet. App. at 421.  Comparing the two examinations, it is clear that there was an objective improvement in the Veteran's right knee disability, the basis for the assigned 20 percent rating under Diagnostic Code 5261.  Though the Veteran experienced swelling, it did not appear to impact the overall functional ability of the knee, as his right knee extension improved in the October 2009 examination and the Veteran was able to sit and stand without discomfort for an increased amount of time.  Although there were some symptoms present during the October 2009 VA examination that were not present during the October 2007 VA examination, the Board finds that the majority of the evidence demonstrates that an objective improvement in the right knee disability level has been shown.  

Furthermore, this improvement translates to improvement in the ability to function under the ordinary conditions of life.  The Veteran's ordinary conditions of life have improved.  The Veteran reported continued employment, without a history of significant medical absenteeism, and increased usage of his right knee in regards to sitting and standing.  As such, the objective improvement in the Veteran's symptoms also translates into an improvement in the ability to function under the ordinary conditions of life and work, specifically with respect to the ordinary conditions of his right knee.  Brown, 5 Vet. App. at 420-21.

Based on the evidence of record, an objective improvement in symptomatology was shown between the October 2007 and October 2009 VA examinations and that improvement translates into an improvement in the ability to function under the ordinary conditions of life.  

As such, the Board finds that the reduction in rating from 30 to 20 percent for status-post reefing, right medial meniscus and chondromalacia, right patella, with lateral release and excision of bipartite patella, with scar was proper and restoration of a 30 percent rating is not warranted.  See 38 C.F.R. §§ 4.2, 4.10; Brown, 5 Vet. App. at 421.


ORDER

Entitlement to restoration of the prior 30 percent rating for residuals of status-post reefing, right medial meniscus and chondromalacia, right patella, with lateral release and excision of bipartite patella, with scar, effective October 20, 2009, is denied. 




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


